Title: Pennsylvania Assembly: Reply to the Governor, 18 November 1755
From: Pennsylvania Assembly
To: 


Replying to the Assembly’s message of November 11 six days later, Governor Morris agreed that the dispute over exemption of proprietary lands from taxation “must in the end be determined by His Majesty.” His message dealt entirely with the manner of presenting the question to the King and with the method of assessing the proprietary estates. He proposed two separate bills, one a general tax measure exempting the proprietary properties and the other levying a proportionate tax upon them, to be assessed by commissioners mutually chosen by the governor and the Assembly. The second bill was to contain a clause suspending its execution until it received the King’s approbation. Morris returned the bill for raising £60,000 with amendments to this effect and on other, minor points.
Upon receipt of the message and the amendments, the Assembly immediately resolved to adhere to its original bill and appointed a committee of eight, including Franklin, to draft the answer printed here. The House also resolved that if Morris should persist in his rejection of the bill, it would ask the King to “cause our present Governor to be removed from this Province, or take such other Measures as may prevent the fatal Consequences that are likely to ensue from his Conduct.”
 
May it please the Governor,
[November 18, 1755]
We are glad to find that the Governor’s chief remaining Objections to the Bill, are only, that the Method it proposes in a particular Clause, of leaving our Dispute to the Royal Determination is unprecedented, and that “His Majesty cannot properly assent to some Parts of an Act, and reject others.” On which we beg Leave to say, That we think the Bill is not liable to either of these Objections. Conditional or alternative Clauses in Laws are far from being unprecedented, and the Clause objected to is no other: Nor is there any Necessity in the Method proposed, that the Crown should give its Assent to some Parts of the Act, and reject others. The Act will be compleat in itself, and to be carried into Execution either Way, whether His Majesty shall think fit to determine in Favour of the Proprietary Exemption or not. The Royal Approbation of the Law is one distinct Act of the Crown; the Declaration of the Royal Pleasure, that the Proprietaries have a Right to be exempted from Taxes (if such a Declaration is ever made) is another distinct Act, that may be done at any other Time, or at any Time during the Continuance of the Law; which second distinct Act of the Crown, to be done in Pursuance of the Law, is, by the Law, to be attended with certain advantageous Consequences to the Proprietaries, such as a Forbearing to levy their Tax, or a Refunding it if levied. This very Refunding the Tax if levied, is to be done, not because a Part of the Law is rejected by the Crown (for that is not the Case) but it is to be done in Execution of the Law, and by Virtue of the Law itself. Were we to go into the other Method proposed instead of this, and pass two Bills at the same time, one declaring positively that the Proprietary Estate shall not be taxed (which the present Bill declares, as it now comes down amended by the Governor) and another expresly to tax that Estate, we think we should be justly chargeable with doing what is not only unprecedented but absurd; and that the diametrical Contradiction of two Laws passed at the same Time, and as it were with the same Breath, would, so far as they relate to the same Point, infallibly destroy each other, and the End aimed at by the Governor, to wit, Exempting the Proprietaries from Taxation, be thereby infallibly secured.
As to the Governor’s Proposal of a particular Manner of chusing Commissioners to assess the Proprietary Estate, we conceive there is not the least Necessity of deviating from the common Method on this Occasion. The Assessors, yearly chosen throughout the Province, have established Characters for Probity and Discretion, which gives the People that Confidence in them that occasions their Choice. They are moreover under Oaths or solemn Affirmations to do impartial Justice, “according to the best of their Skill and Abilities, neither sparing any Person for Favour or Affection, nor grieving any for Hatred or Ill-will;” and tho’ it is possible that in the many private Estates they have to assess, some small Inequalities may at times escape their Observation, yet we think in assessing the Proprietary Estate they would be extremely careful to avoid giving any just Grounds of Complaint, and make their Uprightness in that Transaction a Point of Honour as well as Conscience; in which they would be strengthened by this Consideration, that an iniquitous unjust Assessment of that Estate, would give the best Grounds to the Proprietaries whereon to found their Application to the Crown for the Exemption claimed; and as that Application may by the Bill be made, and the Right of Exemption declared by the Crown at any Time within the four Years Continuance of the Act, the Assessors would, by one Act of Injustice, incur the Danger of losing all their Trouble in Assessing and Collecting that Tax perhaps for several Years, and losing the whole Money raised by it to the Publick; the Law obliging a Restitution to be made to the Proprietaries, whenever the Crown shall think fit to make such Declaration. So that not only from Conscience and Honour, but from a Regard to the Publick Interest, the Assessors will be induced to do Justice to that Estate, and thereby prevent all Cause of Complaining.
But to satisfy the Governor farther, that not only the Taxing of the Proprietary Estates, but the Assessing them by the common Assessors, is agreeable to the Practice at Home in taxing the Lords of Parliament, we beg Leave to refer him to the Votes of the House of Commons, an Extract of which we herewith send him, where the Peers in 1692 proposed a like Amendment to a Money Bill, viz. to appoint separate Assessors for the Lords to be nominated in the Bill; but it appears that on the Commons refusing it, their Lordships presently dropped the Proposal, and as far as we know have never since revived it.
It is, may it please the Governor, one of the most valuable Rights of British Subjects, to have their Bills granting Money to the Crown, accepted without Amendments; a Right that cannot be given up, without destroying the Constitution, and incurring greater and more lasting Mischiefs than the Grant of Money can prevent. The present Assembly, however, being a new Body, thought themselves at Liberty to consider the Twenty Amendments proposed by the Governor to the Bill of the last Assembly for granting Fifty Thousand Pounds, and without seeing the Necessity or Use of many of those Amendments, but merely as they wished and hoped thereby to avoid all Dispute, admitted every one of them that was of any Consequence into the present Bill; except that of exempting the Proprietary Estate, and that was so modified, as they imagined no farther Objection could remain. We find, however, in this Instance, how little is to be gained by such Compliance, and how endless it is to admit any Change in such Bills; for now the Governor proposes to amend his own Amendments, adds to his own Additions, and alters his own Alterations; so that tho’ we should accede to these, we are not sure of being ever the nearer to a Conclusion. In fine, as it is a Money Bill, as the whole Sum is granted to the Crown, and to be paid by Tax on the Subjects in this Province, we cannot receive any Amendment to it. And as the Passing the proposed separate Bill is equally inconsistent with the Governor’s Construction of the Prohibitory Clause in his Commission, which he seems now to have got over, and he only mentions this Mode, as in his Opinion it will “bring the Affair before His Majesty more properly and methodically;” we hope he will not, for the Sake of a mere Opinion of more Propriety or better Method in a particular Clause, any longer refuse a Bill of so great Importance at this Juncture to His Majesty’s Service, the Security of the Proprietary Estate, now going daily to Ruin, and the Relief of the poor distressed Inhabitants of the Province. The same “implicit Confidence in His Majesty’s Goodness” that “induces him to pass a Bill in any Shape for taxing the Proprietary Estate,” may encourage him to hope, that any little Impropriety (if such there should be) in the Manner of laying the Affair before His Majesty, will be graciously passed over. Though we flatter ourselves, that the Governor will, on farther Consideration, be persuaded with us, that the Manner provided in this Bill is on many Accounts the most proper, and that the Money will be raised for the present Use with the same Readiness and Dispatch.
Whether we are “equally sincere, and equally affected with the Miseries and Distresses of our bleeding Country” with the Governor, must be left to others to judge. As we are most of us Natives of the Country, and all of us have our Estates and other more valuable Connections in it, and the Governor is a Stranger among us, it should seem, we think, at least probable, that we may be even more deeply affected with its Distresses than he is; but the many Bills our Assemblies have proposed in vain for its Relief, and our earnest Endeavours to give such great Sums to that End, which the Governor has so long refused, will, we think, put that Point beyond Dispute.
Upon the Whole, the House adheres to the Bill; as being in their Judgment a reasonable one, and what they cannot deviate from consistent with the Rights of the People; and since at such a Time as this Disputes and Contentions between the different Parts of the Government, are extremely prejudicial both to the King’s Service, and the Welfare of the Country, we entreat they may henceforth be laid aside, and that the Governor, by passing this just and equitable Bill, will lay the Foundation of such an Agreement as may conduce to the general Benefit of all concerned, and prevent the Necessity we shall otherwise be under of making an immediate Application and Complaint against him to our Sovereign.
